Citation Nr: 0715894	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  99-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for discogenic disease of L2-L5 with radiculopathy 
and myositis, rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from May 1984 to February 1987 
and from October 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  That decision denied compensable 
ratings for the veteran's back and left knee disorders.  A 
September 1997 rating decision granted entitlement to a 40 
percent rating for the veteran's back disorder and a 10 
percent rating for the veteran's left knee disorder.  Since 
then, the Board adjudicated the left knee claim. 

The claim for a higher initial rating for the lumbar spine 
was remanded for development in December 2000, November 2003, 
and in November 2005.  During the interim, a 40 percent 
rating for the lumbar spine was made effective retroactively 
to the original service connection date one day after 
separation from active service.  The veteran has continued 
his appeal for a higher initial rating for the entire appeal 
period.  Inasmuch as a higher rating is available, the Board 
will consider entitlement to a higher rating for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Fenderson v. West, 12 Vet. App. 119 (1999), (where 
the Court distinguished an increased rating from a claim 
arising from the initial rating assigned after service 
connection was established).


FINDINGS OF FACT

1.  Discogenic disease of L2-L5 with radiculopathy and 
myositis has been manifested by pronounced intervertebral 
disc syndrome for the entire appeal period. 

2.  Ankylosis of the thoracolumbar spine is not shown.




CONCLUSION OF LAW

The criteria for a 60 percent initial schedular rating for 
discogenic disease of L2-L5 with radiculopathy and myositis 
are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in September 2001, March 2004, and in February 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial adverse decision; however, as recommended 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the Board did remand the case for remedial action and re-
notification.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  This must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In this case, 
the veteran was notified of these additional notice 
requirements.  

Disability Rating

Where the veteran has appealed the initial rating assigned 
after service connection is established, VA mst consider the 
degree of impairment from the initial effective date forward.  
This is significant because the veteran need not show a 
worsening of his service-connected disability.  Rather, he 
need show only that the original rating was incorrect.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. § 4.2.  The entire medical history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 recognizes that functional loss may be due 
to pain or limitation of flexion, as specified in the rating 
schedule under 38 C.F.R. § 4.71a, and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, functional loss due to pain is to be rated at 
the same level as functional loss due to impeded flexion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  In a December 2000 Board remand document, the 
veteran was advised that failure to report for examination 
could result in denial of the claim.  The RO scheduled an 
examination to evaluate the lumbar spine in October 2006.  A 
notice letter concerning that examination was sent to the 
veteran, but he failed to report for that examination.  The 
veteran gave no reason for failure to report and has not 
demonstrated or set forth good cause for such.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) of this section.  
38 C.F.R. § 3.655.  

The RO notice letter, while lacking mention of the "good 
cause" exception, is sufficient to invoke § 3.655 without 
violating the principles of Bernard v. Brown, 4 Vet. App. 384 
(1993).  Because the claims stems from the original service 
connection claim, the Board will base the decision on the 
evidence of record.  38 C.F.R. § 3.655(b).  

The evidence of record includes VA examination reports dated 
August 1996, August 1997, January 1999, September 2002, and 
November 2003.  Outpatient treatment reports also address the 
lumbar spine.  In August 1997, the veteran testified that he 
thought that his back disability had worsened.  While the 
examination findings vary over the nearly 14-year appeal 
period, worsening or improvement is not clearly shown.  For 
instance, lateral bending improved since the 1997 examination 
while radiculopathy seemingly worsened in the late 1990s, 
then improved only to worsen again in 2003.  These variations 
trigger careful consideration of 38 C.F.R. § 4.2.  

According to 38 C.F.R. § 4.2, different examiners, at 
different times, will not describe the same disability in the 
same language.  "A change for the better or worse may not be 
accurately appreciated or described."  The rater must 
therefore interpret the reports "in light of the whole 
recorded history, reconciling the reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  

During the appeal period, the rating schedule for spine 
disabilities changed.  Effective September 23, 2002, VA 
revised the criteria for Diagnostic Code 5293, Intervertebral 
Disc Syndrome.  Moreover, effective September 26, 2003, VA 
published additional rating criteria for various spine 
disabilities.  The Board must consider the prior provisions, 
as they remain in effect for as long as the issue remains on 
appeal.  The Board will consider the revised provisions from 
their effective date forward.  38 U.S.C.A. § 5110(g).  

Flexion of the lumbar spine has varied from as much as 
"full" in August 1996 to as little as 50 degrees in August 
1997.  Range of motion in backward extension has varied from 
as much as "full" in August 1996 to as little as 15 degrees 
in November 2003.  Lateral extension (side bending) has 
varied from "full" to 15 degrees in each direction in 
August 1997.  Rotation has varied from "full" to as little 
as 10 degrees in each direction in April 1999.  

The RO rated the veteran's service-connected lumbar spine 
disability 40 percent disabling under Diagnostic Code 5293.  
Under Diagnostic Code 5293, a 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

The VA examination reports and other medical evidence reflect 
symptoms approximating pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Persistent back pain is shown.  The 
January 1999 VA examiner specifically recorded muscle spasm.  
The August 1997, January 1999, September 2002 and November 
2003 VA examination reports note radiculopathy in the lower 
extremities, which satisfies the requirement of "other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief."  While ankle jerk is 
not absent, deep tendon reflexes were diminished according to 
the November 2003 VA examiner.  Comparing those symptoms to 
the criteria of Diagnostic Code 5293 (effective prior to 
September 23, 2002), the criteria for a 60 percent rating for 
intervertebral disc syndrome are more nearly approximated. 

Because the rating schedule was revised effective September 
26, 2002, the Board must discuss whether a higher rating is 
warranted beginning September 26, 2002, due to higher or 
additional rating criteria that became available through 
revised Diagnostic Code 5293 (effective from September 23, 
2002).

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted and is the highest rating offered 
for incapacitating episodes.  Because, however, a 60 percent 
rating is assignable under the prior version of Diagnostic 
Code 5293, a new rating based on the total duration of all 
incapacitating episodes could not benefit the veteran.  

The next issue for consideration is whether a rating higher 
than 60 percent would result if chronic manifestations, such 
as limitation of motion and neurologic disabilities were each 
separately evaluated.  

Forward flexion, backward extension, and lateral extension 
were moderately limited in April 1999 while rotation was 
severely limited.  Because of severe limitation of motion in 
rotation, the criteria for a 40 percent schedular rating 
under former Diagnostic Code 5292 are met.  While a 40 
percent rating for limitation of motion represents no greater 
benefit than that already assigned for intervertebral disc 
syndrome, it is important to the outcome of the case because 
a separate rating for neurological impairment can be added to 
it.  

The additional neurological disabilities do not combine with 
a 40 percent rating for limitation of motion of the lumbar 
spine so as to exceed the 60 percent rating under Diagnostic 
Code 5293.  This conclusion is reached by comparing the 
criteria of Diagnostic Code 8520 with the current symptoms 
and then combining those ratings with a 40 percent for lumbar 
spine limitation of motion.  

Diagnostic Code 8520 calls for a 10 percent rating where mild 
"incomplete paralysis" of the sciatic nerve is shown.  A 
20 percent rating requires moderate incomplete paralysis.  A 
40 percent rating requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2006). 

In this case, any neurologic deficits do not exceed the 
"mild" category in either extremity.  Thus, while separate 
10 percent neurological ratings are available for each lower 
extremity, combining them with a 40 percent rating for the 
back does not exceed the single 60 percent rating assignable 
under Diagnostic Code 5293.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, the diagnostic code numbers changed.  
Spine disabilities are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine set forth as 
follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

While severe lumbar spine limitation of motion warranting a 
40 percent rating is shown, this impairment does not more 
nearly approximate the criteria for a 50 percent rating under 
the most recent revised rating criteria because unfavorable 
ankylosis of the thoracolumbar spine is not shown.  Thus, the 
most recent revised rating criteria shown above do not 
benefit the veteran.  



After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  A 60 
percent rating for lumbar intervertebral disc syndrome will 
therefore be assigned for the entire appeal period.  
Fenderson, supra.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

A 60 percent initial schedular rating for discogenic disease 
of L2-L5 with radiculopathy and myositis is granted, subject 
to the laws and regulations governing payment of monetary 
benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


